 


113 HR 3056 IH: Warriors’ Peer-Outreach Pilot Program Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3056 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Mr. Takano (for himself and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to carry out a pilot program on the provision of outreach and support services to veterans pursuing higher education under the Post 9/11 Educational Assistance Program of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Warriors’ Peer-Outreach Pilot Program Act. 
2.Pilot program on the provision of outreach and support services to veterans pursuing higher education under the Post 9/11 Educational Assistance Program of the Department of Veterans Affairs 
(a)Pilot programThe Secretary of Veterans Affairs shall carry out a three-year pilot program to provide outreach and support services at institutions of higher learning (as that term is defined in section 3452(f) of title 38, United States Code) that are designed to promote improved higher-education outcomes and the successful use of needed services for veterans using their entitlement to educational assistance under chapter 33 of title 38, United States Code, to pursue a program of education leading to a degree at the institution of higher learning. 
(b)Selection of institutions 
(1)Types of institutionsThe Secretary shall select three institutions of higher learning at which the Secretary shall carry out the pilot program under this section, as follows: 
(A)One four-year public university. 
(B)One community college. 
(C)One private, not-for-profit college. 
(2)Other requirementsTo be eligible to participate in the pilot program under this section, an institution shall— 
(A)provide office space, the capability for veterans described in subsection (c)(1) to use information technology equipment, and appropriate information-technology support services for the individual who will provide peer-outreach and peer-support services at such institution; and 
(B)cooperate with the Secretary in providing such data as the Secretary may require to evaluate the effectiveness of the pilot program, as described in subsection (c)(3). 
(3)Priority for selectionIn selecting institutions of higher learning for purposes of the pilot program under this section, the Secretary shall give priority to— 
(A)institutions of higher learning with existing peer outreach programs for veteran students; and 
(B)institutions of higher learning located in States with large student veteran populations, as determined by the Secretary. 
(c)Program requirementsIn carrying out the pilot program under subsection (a), the Secretary shall— 
(1)Provide peer-outreach and peer-support services to veterans of Operation Enduring Freedom, Operation Iraqi Freedom and Operation New Dawn who are students at an institution where the Secretary carries out the pilot program, with particular emphasis on assisting individuals who may have, or may be having, difficulty in adjusting to such institution, or who may need services or supports that such institution is not equipped to provide, by employing veterans— 
(A)who— 
(i)are using their entitlement to educational assistance under chapter 33 of title 38, United States Code, to pursue a program of education leading to a degree at the institution of higher learning; or 
(ii)have used their entitlement to educational assistance under such chapter to complete a program of education and graduate from such an institution during the 18-month period preceding the date on which the veteran is hired to perform services under the pilot program; and 
(B)who have served on active duty in a theater of combat operations (with special consideration given to veterans who have recovered or are recovering from a mental health condition).  
(2)Provide for training veterans employed as described in paragraph (1). 
(3)Develop requirements and measures for assessing the impact and effectiveness of the services provided under the pilot program, including— 
(A)developing and disseminating an online survey instrument (designed to establish baseline data, including data on need for services) to veterans attending the institutions of higher education described in paragraph (1) of this subsection; 
(B)developing and disseminating (not earlier than 18 months after the start of the pilot program) a follow-up online survey instrument (designed to gather data, including data to assess engagement with peer-support, experience accessing services, and adjustment to higher education) other on the possible impact of the program); and 
(C)tabulating— 
(i)the number of veterans who meet on an individual basis with such peer; 
(ii)the number of referrals such individual makes; and 
(iii)the outcome of such referrals. 
(d)Duration The authority of the Secretary to provide services under the pilot program under this section shall terminate on the later of the following dates: 
(1)The date that is three years after the date of the commencement of the pilot program. 
(2)The date of the last day of the academic year that ends not more than 180 days after the date that is three years after the date of the commencement of the pilot program. 
(e)ReportNot later than nine months after the completion of the pilot program under this section, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report on the pilot program. The report shall include the following: 
(1)A description of the implementation and operation of the program. 
(2)An evaluation of effectiveness of then peer-outreach services provided under the program in— 
(A)reducing the prevalence of veterans failing to continue higher education pursuits using their entitlement to educational assistance under chapter 33 of title 38, United States Code; 
(B)improving other outcomes related to higher education for veterans using such entitlement; and 
(C)the use by such veterans of needed behavioral health and other services. 
(3)An analysis of the costs and benefits of the program. 
(4)The Secretary’s recommendations, if any, regarding an extension or expansion of the program. 
 
